Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129853 Page 1
                                     of 12




                              EXHIBIT 47




                                                                     Exhibit 47
                                                                    Page 1053
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129854 Page 2
                                     of 12




                 Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 1 of 11




           TAl S. MILDER (CSBN 267070)
           LESLIE A. WULFF (CSBN 277979)
       2   ANN CHO LUCAS (CSBN 309026)
       3   United States Department of Justice
           Antitrust Division
       4   450 Golden Gate Avenue
           Box 36046, Room 10-010 I
       5   San Francisco, California 941 02
       6   Telephone: (415) 934-5300
           Tai.Milder@usdoj .gov
       7
           Attorneys for the United States
       8
       9
      10
      11
                                        UNITED STATES DISTRICT COURT
      12
                                       NORTHERN DISTRICT OF CALIFORNIA
      l3
            UNITED STATES OF AMERICA,                        Case No. 16 CR    ~8 5 E-M C...
      14
                          Plaintiff,
      15                                                     PLEA AGREEMENT
      16                 v.
      17
      18    KENNETH WORSHAM,

      19                  Defendant.

      20
                  The United States of America and Kenneth Worsham ("defendant") hereby enter into the
      21
           following Plea Agreement pursuant to Rule 11 (c)( 1)(B) of the Federal Rules of Criminal
      22
           Procedure ("Fed. R. Crim. P."):
      23
                                             RIGHTS OF DEFENDANT
      24
                  1.     The defendant understands his rights:
      25
                         (a)      to be represented by an attorney;
      26
                         (b)      to be charged by Indictment;
      27
                         (c)      to plead not guilty to any criminal charge brought against him;
      28



           PLEA AGREEMENT                                                  DEF.   INITIALS~




                                                                                                       Exhibit 47
                                                                                                      Page 1054
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129855 Page 3
                                     of 12




  '   \              Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 2 of 11




           1                  (d)     to have a trial by jury, at which he would be presumed not
           2          guilty of the charge and the United States would have to prove every essential element of
           3          the charged offense beyond a reasonable doubt for him to be fouhd guilty;
           4                  (e)     to confront and cross-examine witnesses against him and to
           5          subpoena witnesses in his defense at trial;
           6                  (f)     not to be compelled to incriminate himself;
           7                  (g)     to appeal his conviction, if he is found guilty; and
           8                  (h)     to appeal the imposition of sentence against him.
           9               AGREEMENT TO PLEAD GUlLTY AND WAIVE CERTAIN RIGHTS
          10          2.      The defendant knowingly and voluntarily waives the rights set out in
          11   subparagraphs 1(b)-(g) above. The defendant also knowingly and voluntarily waives the right to
          12   file any appeal, any collateral attack, or any other writ or motion, including but not limited to an
          13   appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2241 or 2255, that challenges the
          14   sentence imposed by the Court if that sentence is consistent with or below the recommended
          15   sentence in Paragraph 10 of this Plea Agreement, regardless of how the sentence is determined
          16   by the Court. This Agreement does not affect the rights or obligations of the United States as set
          17   forth in 18 U.S.C. § 3742(b). Nothing in this paragraph, however, will act as a barto the
          18   defendant perfecting any legal remedies he may otherwise have on appeal or collateral attack
          19   respecting claims of ineffective assistance of counsel or prosecutorial misconduct The
          20   defendant agrees that there is currently no known evidence of ineffective assistance of counsel or
          21   prosecutorial misconduct. Pursuant to Fed. R. Crim. P. 7(b), the defendant will waive indictmen
          22   and plead guilty to a one-count Information to be filed in the United States District Court for the
          23   Northern District of California. The Information will charge the defendant with participating in
          24   a conspiracy to suppress and eliminate competition by reaching agreements to fix, raise, and
          25   maintain the prices of packaged seafood sold in the United States from at least 2011 through at
          26   least 2013 in violation of the Sherman Antitrust Act, 15 U.S.C. § 1.
          27          3.      The defendant will plead guilty to the criminal charge described in Paragraph 2
          28   above pursuant to the terms of this Plea Agreement and will make a factual admission of guilt to



               PLEA AGREEMENT                               2                   DEF. INITIALS     W



                                                                                                                   Exhibit 47
                                                                                                                  Page 1055
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129856 Page 4
                                     of 12




                 Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 3 of 11




           the Court in accordance with Fed. R. Crim. P. 11, as set forth in Paragraph 4 below. The United
       2   States agrees that at the arraignment, it will stipulate to the release of the defendant on his
       3   personal recognizance, pursuant to 18 U.S.C. § 3142, pending the sentencing hearing in this case
       4                            FACTUAL BASIS FOR OFFENSE CHARGED
       5          4.        The defendant has fully discussed the facts of this case with defense counsel. The
       6   following facts are true and undisputed:
       7                    (a)    For purposes of this Plea Agreement, the "relevant period" is
       8          that period from at least 2011 through at least 2013. During the relevant period, the
       9          defendant was the Senior Vice President of Trade Marketing of Company A, an
      10          unindicted coconspirator company, an entity organized and existing under the laws of
      11          Delaware and with its principal place of business in San Diego, California. During the
      12          relevant period, Company A was a producer of packaged seafood and was engaged in the
      13          sale of packaged seafood in the United States. Packaged seafood includes shelf-stable ·
      14          tuna fish. During the relevant period, Company A's sales of packaged seafood affecting
      15          U.S. customers totaled at least $300 million.
      16                    (b)    During the relevant period, the defendant participated in a
      17          conspiracy with other persons and entities engaged in the manufacture and
      18          sale of packaged seafood, the primary purpose of which was to fix, raise, and maintain
      19         ·the prices ofpackaged seafood sold in the United States. In furtherance ofthe
      20          conspiracy, the defendant engaged in conversations and discussions and attended
      21          meetings with representatives of other major packaged-seafood-producing fmns. During
      22          these conversations, discussions, and meetings, agreements and mutual understandings
      23          were reached to fix, raise, and maintain the prices of packaged seafood sold in the United
      24          States.
      25                    (c)    During the relevant period, packaged seafood sold by one or more of the
      26          conspirator finns, and equipment and supplies necessary to the production and
      27          distribution of packaged seafood, as well as payments for packaged seafood, traveled in
      28          interstate commerce. The business activities of Company A and coconspirators in



           PLEA AGREEMENT                                3                   DEF. INITIALS~




                                                                                                              Exhibit 47
                                                                                                             Page 1056
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129857 Page 5
                                     of 12




                     Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 4 of 11




                     connection with the production and sale of packaged seafood that were the subject of this
       2             conspiracy were within the flow of, and substantially affected, interstate trade and
       3             commerce.
       4                    (d)     Acts in furtherance of this conspiracy were carried out within
       5             the Northern District of California. Packaged seafood that was the subject of this

       6             conspiracy was sold by one or more of the conspirators to customers in this District.

       7                                    ELEMENTS OF THE OFFENSE
       8             5.     The elements of the charged offense are that:
       9                    (a)     the conspiracy described in the Information existed at or about the time
      10             alleged;

      11                    (b)     the defendant knowingly became a member of the conspiracy; and

      12                    (c)     the conspiracy described in the Information either substantially affected
      13             interstate commerce in goods or services or occurred within the flow of interstate
      14             commerce in goods and services.
      15                                  POSSffiLE MAXIMUM SENTENCE
      16             6.    The defendant understands that the statutory maximum penalty that may be
      17   imposed against him upon conviction for a violation of Section One of the Sherman Antitrust
      18   Act is:
      19                    (a)     a term of imprisonment for ten (10) years (15 U.S.C. § 1);
      20                    (b)     a fine in an amount equal to the greatest of (1) $I million, (2) twice the
      21             gross pecuniary gain the conspirators derived from the crime, or (3) twice the gross
      22             pecuniary loss caused to the victims of the crime by the conspirators (15 U.S.C. § 1; 18
      23             U.S.C. § 3571(b) and (d)); and
      24                    (c)     a term of supervised release of three (3) years following any term of
      25             imprisonment. If the defendant violates any condition of supervised release, the
      26             defendant could be required to serve up to two (2) years in prison (18 U .S.C. §
      27             3559(a)(3}; 18 U.S.C. § 3583(b)(2) and (e)(3); and United States Sentencing Guidelines
      28             ("U.S.S.G.," "Sentencing Guidelines," or "Guidelines") §5D1.2(a)(2)).



           PLEA AGREEMENT                                 4                   DEF. INITIALS~




                                                                                                                  Exhibit 47
                                                                                                                 Page 1057
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129858 Page 6
                                     of 12




                 Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 5 of 11




                  7.      In addition, the defendant understands that:
       2                  (a)    pursuant to U.S.S.G. §5El.l or 18 U.S.C. § 3663(a)(3) or 3583(d), the
       3          Court may order him to pay restitution to the victims of the offense; and
       4                  (b)    pursuant to 18 U.S.C. § 3013(a)(2)(A), the Court is required to order the

       5           defendant to pay a $100.00 special assessment upon conviction for the charged crime.
       6                                   SENTENCING GUIDELINES

       7          8.      The defendant understands that the Sentencing Guidelines are advisory, not

       8   mandatory, but that the Court must consider, in determining and imposing sentence, the
       9   Guidelines Manual in effect on the date of sentencing unless that Manual provides for greater

      10   punishment than the Manual in effect on the last date that the offense of conviction was

      11   committed, in which case the Court must consider the Guidelines Manual in effect on the last
      12   date that the offense of conviction was committed. The parties agree there is no ex post facto
      13   issue under the November 1, 2015 Guidelines Manual. The Court must also consider the other"
      14   factors set forth in 18 U.S.C. § 3553(a) in determining and imposing sentence. The defendant
      15   understands that the Guidelines determinations will be made by the Court by a preponderance of
      16   the evidence standard. The defendant understands that although the Court is not ultimately
      17   bound to impose a sentence within the applicable Guidelines range, its sentence must be
      18   reasonable based upon consideration of all relevant sentencing factors set forth in 18 U.S.C. §
      19   3553(a). Pursuant to U.S.S.G. §1Bl.8, the United States agrees that self-incriminating
      20   information that the defendant provides to the United States pursuant to this Plea Agreement will
      21   not be used to increase the volume of affected commerce attributable to the defendant or in
      22   determining the defendant's applicable Guidelines range, except to the extent provided in
      23   U.S.S.G. §1B1.8(b).
      24                                   SENTENCING AGREEMENT
      25          9.      Following the application ofU.S.S.G. § 1B 1.8, the United States and the
      26   defendant agree that the following Sentencing Guidelines calculation is correct based on a total
      27   amount of volume of commerce attributable to the defendant of over $300 million:
      28   \\



           PLEA AGREEMENT                              5                  DEF.   INITIALS~




                                                                                                               Exhibit 47
                                                                                                              Page 1058
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129859 Page 7
                                     of 12




                 Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 6 of 11




                          a.      Base Offense Level, U.S.S.G. §2Rl.l(a):                             12

       2                  b.      Volume of Commerce over $300 million, U.S.S.G.

       3                          §2Rl.l(b)(2)(E):                                                 + 10
       4                  c.      Acceptance of Responsibility, U.S.S.G. §3El.l(b):                  -3

       5                  d.      Offense Level Total:                                                19

       6                  e.      Fine: one to five percent of the volume of

       7                          commerce, but not less than $20,000, U.S.S.G.

       8                          §2Rl.l(c)(l) (15 U.S.C. §I statutory maximum):             $1,000,000

       9          10.     Pursuant to Fed. R. Crim. P. 11(c)(I)(B) and subject to the full, truthful, and

      10   continuing cooperation ofthe defendant, as defined in Paragraph 14 ofthis Plea Agreement, the

      11   United States agrees that it will recommend, as the appropriate disposition of this case, that the

      12   Court impose a period of imprisonment based on a motion by the United States as described

      13   within Paragraph 11. The defendant is free to recommend any sentence, but only based on 18 ·

      14   U.S.C. § 3553(a). The parties jointly recommend that the defendant be ordered to pay to the

      15   United States a crimi'nal fine of$25,000 payable in full before the fifteenth (15th) day after the

      16   date of judgment and no order of restitution. The parties agree that there exists no aggravating or

      17   mitigating circumstance of a kind, or to a degree, not adequately taken into consideration by the

      18   U.S. Sentencing Commission in formulating the Sentencing Guidelines justifying a departure

      19   pursuant to U.S.S.G. §5K2.0. The parties agree not to seek any Guidelines adjustment or

      20   departure for any reason that is not set forth in this Plea Agreement.

      21                  (a)     The defendant understands that the Court will order him to pay

      22          a $100 special assessment pursuant to 18 U.S.C. § 30 l3(a)(2)(A) in addition to any fine

      23          imposed.

      24                  (b)     In light of the availability of civil causes of action, which potentially

      25          provide for a recovery of a multiple of actual damages, the recommended sentence does

      26          not include a restitution order for the offense charged in the Information.

      27   \\\

      28   \\



           PLEA AGREEMENT                                6                   DEF. INITIALS      W



                                                                                                                 Exhibit 47
                                                                                                                Page 1059
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129860 Page 8
                                     of 12




                 Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 7 of 11




                   II.    Subject to the full, truthful, and continuing cooperation of the defendant, as
       2    defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United
       3    States agrees that it will make a motion, pursuant to U.S.S.G. §5Kl.l, for a downward departur
       4    from the Guidelines offense level set forth in Paragraph 9. When the United States makes such
       5    a motion, the defendant will be bound by the departure recommended by the United States. The
       6    defendant understands that the magnitude of any recommended departure is within the sole
       7    discretion of the United States.
       8          12.     Subject to the full, truthful, and continuing cooperation of the defendant, as
       9   defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United
      10   States will fully advise the Court and the Probation Office of the fact, manner, and extent ofthe
      11   defendant's cooperation and his commitment to prospective cooperation with the United States'
      12   investigation and prosecutions, all material facts relating to the defendant's involvement in the
      13   charged offense, and all other relevant conduct. To enable the Court to have the benefit of all ·
      14   relevant sentencing information, the United States may request, and the defendant will not
      15   oppose, that sentencing be postponed until his cooperation is complete.
      16          13.     The United States and the defendant understand that the Court retains complete
      17   discretion to accept or reject the recommended sentence provided for in Paragraph 10 of this PI
      18   Agreement. The defendant understands that, as provided in Fed. R. Crim. P. ll{c)(3)(B), if the
      19   Court does not impose the recommended sentence contained in this Agreement, he nevertheless
      20   has no right to withdraw his plea of guilty.
      21                                  DEFENDANT'S COOPERATION
      22          14.     The defendant will cooperate fully and truthfully with the United
      23   States in the prosecution ofthis case, the current federal investigation of violations of federal
      24   antitrust and related criminal laws involving the production or sale of packaged seafood in the
      25   United States, any federal investigation resulting therefrom, and any litigation or other
      26   proceedings arising or resulting from any such investigation to which the United States is a party
      27   (collectively "Federal Proceeding"). Federal Proceeding includes, but is not limited to, an
      28   investigation, prosecution, litigation, or other proceeding regarding obstruction of, the making of



           PLEA AGREEMENT                                 7                 DEF. INITIALS~




                                                                                                                Exhibit 47
                                                                                                               Page 1060
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129861 Page 9
                                     of 12




                 Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 8 of 11




           a false statement or declaration in, the commission of perjury or subornation of perjury in, the
       2   commission of contempt in, or conspiracy to commit such offenses in, a Federal Proceeding.
       3   The full, truthful, and continuing cooperation of the defendant will include, but not be limited to:
       4                  (a)     producing all documents, including claimed personal documents, and
       5          other materials, wherever located, not protected under the attorney-client privilege or the
       6          work-product doctrine, in the possession, custody, or control of the defendant, that are
       7          requested by attorneys and agents of the United States in connection with any Federal
       8          Proceeding;
       9                  (b)    making himse1favailab1e for interviews, not at the expense of the United
      10          States, upon the request of attorneys and agents of the United States in connection with
      ll          any Federal Proceeding;
      12                  (c)    responding fully and truthfully to all inquiries of the United
      13          States in connection with any Federal Proceeding, without falsely implicating any person
      14          or intentionally withholding any information, subject to the penalties of making a false
      15          statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C. §
      16          1503, et seq.), or conspiracy to commit such offenses;
      17                  (d)    otherwise voluntarily providing the United States with any
      18          material or information not requested in (a)- (c) of this paragraph and not protected
      19          under the attorney-client privilege or work-product doctrine that he may have that is
      20          related to any Federal Proceeding; and
      21                 (e)     when called upon to do so by the United States in connection
      22          with any Federal Proceeding, testifying in grand jury, trial, and other
      23          judicial proceedings fully, truthfully, and under oath, subject to the penalties of perjury
      24          (18 U.S.C. § 1621), making a false statement or declaration in grand jury or court
      25          proceedings (18 U.S.C. § 1623), contempt(l8 U.S.C. §§ 401-402), and obstruction of
      26          justice (18 U.S.C. § 1503, et seq.).
      27   \\
      28   \\



           PLEA AGREEMENT                                8                  DEF.   INITIALS~




                                                                                                                 Exhibit 47
                                                                                                                Page 1061
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129862 Page 10
                                     of 12




                   Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 9 of 11




                                           GOVERNMENT'S AGREEMENT
        2           15.    Subject to the full, truthful, and continuing cooperation ofthe
        3   defendant, as defined in Paragraph 14 of this Plea Agreement, and upon the Court's acceptance
        4   of the guilty plea called for by this Plea Agreement and the imposition of the recommended
        5   sentence, the United States agrees that it will not bring further criminal charges against the
        6   defendant for any act or offense committed before the date of signature of this Plea Agreement
        7   that was undertaken in furtherance of an attempted or completed antitrust conspiracy involving
        8   the production or sale of packaged seafood in the United States ("Relevant Offense"). The
        9   nonprosecution terms ofthis paragraph do not apply to (a) any acts of perjury or subornation of
       10   perjury (18 U.S.C. §§ 1621-22), making a false statement or declaration (18 U.S.C. §§ 1001,
       11   1623), obstruction of justice (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or
       12   conspiracy to commit such offenses; (b) civil matters of any kind; (c) any violation of the federal
      13    tax or securities laws or conspiracy to commit such offenses; or (d) any crime of violence.
      14                                  REPRESENTATION BY COUNSEL
       15           16.    The defendant has reviewed all legal and factual aspects of this case
       16   with his attorney and is fully satisfied with his attorney's legal representation. The defendant
      17    thoroughly reviewed this Plea Agreement with his attorney and has received satisfactory
      18    explanations from his attorney concerning each paragraph of this Plea Agreement and
       19   alternatives available to the defendant other than entering into this Plea Agreement. After
      20    conferring with his attorney and considering all available alternatives, the defendant has made a
      21    knowing and voluntary decision to enter into this Plea Agreement.
      22                                           VOLUNTARYPLEA
      23           17.     The defendant's decision to enter into this Plea Agreement and
      24    to tender a plea of guilty is freely and voluntarily made and is not the result of force, threats,
      25    assurances, promises, or representations other than the representations contained in this Plea
      26    Agreement. The United States has made no promises or representations to the defendant as to
      27    whether the Court will accept or reject the recommendations contained within this Plea
      28    Agreement.



            PLEA AGREEMENT                                9                   DEF. INITIALSM_




                                                                                                                  Exhibit 47
                                                                                                                 Page 1062
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129863 Page 11
                                     of 12




     •              Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 10 of 11




                                          VIOLATION OF PLEA AGREEMENT
          2          18.     The defendant agrees that, should the United States determine in good
          3   faith, during the period that any Federal Proceeding is pending, that the defendant has failed to
          4   provide full, truthful, and continuing cooperation, as defined in Paragraph 14 of this Plea
          5   Agreement, or has otherwise violated any provision of this Plea Agreement, the United States
          6   will notify counsel for the defendant in writing by personal or overnight delivery, email, or
          7   facsimile transmission and may also notify counsel by telephone of its intention to void any of i
          8   obligations under this Plea Agreement (except its obligations under this paragraph), and the
          9   defendant will be subject to prosecution for any federal crime of which the United States has
         10   knowledge, including, but not limited to, the substantive offenses relating to the investigation
         11   resulting in this Plea Agreement. The defendant may seek Court review of any determination
         12   made by the United States under this paragraph to void any of its obligations under this Plea
         13   Agreement. The defendant agrees that, in the event that the United States is released from its ·
         14   obligations under this Plea Agreement and brings criminal charges against the defendant for any
         15   Relevant Offense, the statute of limitations period for such offense will be tolled for the period
         16   between the date of signature of this Plea Agreement and six (6) months after the date the United
         17   States gave notice of its intent to void its obligations under this Plea Agreement
         18          19.     The defendant understands and agrees that in any further prosecution
         19   of him resulting from the release of the United States from its obligations under this Plea
         20   Agreement because of the defendant's violation of this Plea Agreement, any documents,
         21   statements, information, testimony, or evidence provided by him, including the stipulated factual
         22   basis in Paragraph 4 of this Agreement, to attorneys or agents of the United States, federal grand
         23   juries, or courts, and any leads derived therefrom, may be used against him. In addition, the
         24   defendant unconditionally waives his right to challenge the use of such evidence in any such
         25   further prosecution, notwithstanding the protections of Fed. R. Evid. 410.
         26   \\
         27   \\
         28   \\



              PLEA AGREEMENT                               10                  DEF.   INITIALS\(~




                                                                                                                    Exhibit 47
                                                                                                                   Page 1063
Case 3:15-md-02670-JLS-MDD Document 1973-49 Filed 09/19/19 PageID.129864 Page 12
                                     of 12



,I   ,   .              Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 11 of 11




                                                    ENTIRETY OF AGREEMENT
              2          20.       This Plea Agreement constitutes the entire agreement between the United States
              3   and the defendant concerning the disposition of the criminal charge in this case. This Plea
              4   Agreement cannot be modified except in writing, signed by the United States and the defendant.
              5          21.       The undersigned attorneys for the United States have been authorized
              6   by the Attorney General of the United States to enter this Plea Agreement on behalf of the
              7   United States.
              8          22.       A facsimile or PDF signature will be deemed an original signature for the purpose
              9   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of
             I0   executing this Plea Agreement.
             11
             12
             13   DATED:       / '2-I<J, ZD    t G:;>           Respectfully submitted,


                        ~~-··M£j
             14
                  BY:                                           BY:
             15         Kenneth Worsham
             16         Defendant
                                                                       Ann Cho Lucas
             17                                                        Trial Attorneys
                                                                       U.S. Department of Justice
             18
                                                                       Antitrust Division
             19   BY:
                        Jeffrey H. Rutherford
             20         Daniel L. Zelenka
                        Crowell & Moring LLP
             21
                        Counsel for Kenneth Worsham
             22
             23
             24
             25
             26
             27
             28



                  PLEA AGREEMENT                               11                 DEF.    INITIALS~


                                                                                                                     Exhibit 47
                                                                                                                    Page 1064
